Order, Supreme Court, New York County, entered on May 20, 1971, modifying an arbitration award, unanimously reversed, on the law, the motion denied and the award confirmed. Appellant shall recover of petitioner-respondent $50 costs and disbursements of this appeal. It appears .that the parties, by their actions subsequent to entering into a stipulation during the course of the second day of hearings before the arbitrator, waived strict compliance with the terms thereof. In any event, since it is undisputed that the arbitrator’s jurisdiction flowed from the exclusive sales agreement between the parties, all questions relating to interpretation of the stipulation and whether or not the parties waived the limitation contained therein were for the arbitrator to resolve. His award is not reviewable by a court for errors of law or fact. (Matter of Colletti, [Mesh], 23 A D 2d 245, 248, affd. 17 N Y 2d 460.) Concur — Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ.